DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Oct. 24, 2022, the applicants have elected group I without traverse for further prosecution. The applicants have also amended claims 3-4, 6-8, 10-12, 15-16 and 19-21 and furthermore, have added new claims 23-27.
3. Claims 1-27 are pending in the application. Claim 22 is withdrawn from further consideration as being directed to n0n-elected subject matter.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 19, 21 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification teaches inhibitory effect of instant compounds on leukotriene C4 synthase (LTC4S) activity as shown in table 1 on pages 70-74 of specification. Based on these teachings, the instant compounds will have utility for inhibiting LTC4S activity and treating specific disease conditions where inhibitors of LTC4S activity are well known in the art to have therapeutic utility. There is no teaching or guidance present either in the specification or prior art references provided to show well established utility of LTC4S inhibitors for treating hundreds of disease conditions listed in instant claims 21 and 27, including every known cardiovascular disease, central nervous system disease, allergic disorder, viral infection etc. in the art. There are no working examples present showing efficacy of instant compounds in animal models of hundreds of disease conditions listed in instant claims 21 and 27, including every known cardiovascular disease, central nervous system disease, allergic disorder, viral infection etc. in the art. In absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant compounds in animal models of hundreds of disease conditions listed in instant claims 21 and 27, including every known cardiovascular disease, central nervous system disease, allergic disorder, viral infection etc. in the art and hence their utility for treating these disease conditions. Regarding claim 19 for modulation of LTC4s activity, the instant compounds are inhibitors of this enzyme as shown in table 1. However, there was not even a single compound in table 1 which showed accentuation of LTC4S activity. Therefore, the instant compounds will inhibit but not modulate LTC4S activity.

7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-4 and 6-8, line 3, the value of variable R5 is defined as C3-C7cycloalkylC1-6alkenyl. However, according to definition of variable R5 in lines 1-2, it cannot represent this value and therefore, lacks antecedent basis.
In claim 3, the values of variables 4b and 4c are not defined.
Claim 9 recites the limitation "variables 4e and 4f" in claim 8.  There is insufficient antecedent basis for this limitation in the claim.
In claim 9, the values of variables 4e and 4f are not defined.

Allowable Subject Matter
10. The following is a statement of reasons for the indication of allowable subject matter: The instant compounds of formula (I) are allowable over the prior art since they are neither disclosed nor obvious over the prior art. In the art, Betschart (J. Med. Chem., cited on applicant’s form 1449) discloses Orexin antagonists which are related to the instant compounds. However, the most closely related compounds 3 and 6 (see scheme 2 on page 7591) disclosed by Betschart differ from the instant compounds by having the value of instant variable R1 as benzyl group instead of phenyl group and furthermore, there is no teaching, suggestion or motivation in the art to modify the compounds of Betschart to prepare instant compounds.
11. Claims 5, 10-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12. Claims 23-26 are allowed.

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625